DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs 1-17, 21-24) (claims 1, 3-11, 13) in the reply filed on 03/02/2021 is acknowledged.
Claims 2, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/02/21.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1, 3, 8 are rejected under 35 U.S.C. 103 as being obvious over Dai et al (WO 2016/022518 A1) in view of Wells et al. (US Patent 7,611980) and Devilliers et al (US 2017/301552 A1).

Regarding claim 1: Dai teaches about a method for forming an interconnection structure ([0017]) for a semiconductor device, the method comprising:
forming a conductive layer (target layer 102, [0012]) on an insulating layer;
forming a first set of mandrel lines (first lines in Fig. 1B) of a first material above the conductive layer;
forming a set of spacer lines of a second material different from the first material, wherein the set of spacer lines are formed on sidewalls of the first set of mandrel lines (spacer lines 110, 112 Fig. 1D);
forming a second set of mandrel lines of a third material different from the first and second materials, wherein the second set of mandrel lines fill gaps between spacer lines of the set of spacer lines (fourth lines 116 of fill material, see fig. 1F; the gap fill materia! is different from the materials used for lines 106, 110 and 112, see para [0014]).;
cutting at least a first mandrel line of the second set of mandrel lines into two line segments separated by a gap by etching the first mandrel line of the second set of mandrel lines selectively to the set of spacer lines and the first set of mandrel lines (Fig. 1G-1K and para. [0016]: one of fourth lines 106 is selectively etched to form a gap 124);
cutting at least a first mandrel line of the first set of mandrel lines into two line segments separated by a gap by etching the first mandrel line of the first set of mandrel lines selectively to the set of spacer lines and the second set of mandrel lines;

removing the set of spacer lines, selectively to the first and second sets of mandrel lines, thereby forming an alternating pattern of mandrel lines of the first set and mandrel lines of the second set (Fig. 1L and para. [00171: spacer lines 110, 112 are selectively removed); and
patterning the conductive layer to form a set of conductive lines, wherein the patterning comprises etching while using the alternating pattern of mandrel lines an etch mask (para. [0003] and the last two sentences of para. [0017] on page 7, the resulting mask pattern may be used to form conductive lines or interconnects comprising a self-aligned cut).

Dia does not explicitly talk about the conductive layer is formed on an insulating layer; and
 at least a first mandrel line of the first set of mandrel lines is cut into two line segments separated by a gap by etching said first mandrel line of the first set of mandrel lines selectively to the set of spacer lines and the second set of mandrel lines.

However it is common practice to provide interconnect lines on an insulating layer as taught by Wells (col.7, lines 14-19).

Furthermore Devilliers discloses a similar method as Dai of providing self-aligned cuts in a pattern comprising alternating lines (ABC in fig. 7) of mandrel and spacer material, wherein materials ABC are different from each other so as to enable selective etching, see para. [0023].
The method of Devilliers Includes selectively cutting the second mandrel material ("C") similar to D1, as shown in fig. 10, 12, 13, as well as selectively cutting the first mandrel material ("A") 

It would therefore be obvious to a skilled person to solve the above problem by applying the features known from Devilliers with corresponding effect to a method according to Dai, thereby arriving at a method according to claim 1 to provide a method for pitch reduction (increasing pitch/feature density) for creating high-resolution features and also for cutting on pitch of sub-resolution features (Devilliers, [0009])

Regarding claim 3: Dai teaches (see fig, 1G, 11 and para. [0015], [0016]: cut mask 120, opening 122), 8 (see para. [0012]-[0014]), 10 (intermediate mask layer 104, fig. 1 A) wherein cutting the first mandrel line of the second set of mandrel lines comprises:
forming a second cut mask above the first set of mandrel lines, the second set of mandrel lines, and the set of spacer lines;
patterning an opening in the second cut mask, the opening exposing a portion of the first mandrel line of the second set of mandrel lines and having a width greater than a line width of the first mandrel line of the second set of mandrel lines; and removing the portion of the first mandrel line of the second set of mandrel lines by etching through the opening of the second cut mask.

Regarding claim 8: Dai in view of Devilliers teaches wherein the first and third material are different materials selected from: a carbon-comprising material, a silicon-comprising material, and wherein the second material is an oxide material or a nitride material.




4.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Dai et al (WO 2016/022518 A1) in view of Wells et al. (US Patent 7,611980) and Devilliers et al (US 2017/301552 A1) and further in view of Brown et al. (US PGPUB 2017/062324 A1)

Regarding claim 4: Brown teaches about known and common concepts (fig. 2A, 3, 4A-8A, 9, 10, 11A) for self-aligned quadruple patterning for making mandrel lines (212 in fig. 8A) wherein forming the first set of mandrel lines comprises:
forming a first mandrel layer of the first material; and
patterning the first mandrel layer to form the first set of mandrel lines, wherein the patterning comprises etching the first mandrel layer while using a second set of spacer lines as an etch mask.

5.	Claims 5-6 are rejected under 35 U.S.C. 103 as being obvious over Dai et al (WO 2016/022518 A1) in view of Wells et al. (US Patent 7,611980) and Devilliers et al (US 2017/301552 A1) and further in view of Lee et al. (US PGPUB 2018/053687 A1)

Regarding claim 5: Lee teaches about known and common concepts (see fig. 20B-22B) for providing a metal layer (320) for subtractive patterning (see fig. 22B) in a pre-formed via hole (310) ) further comprising, prior to forming the first set of mandrel lines, forming at least a first via hole In the insulating layer, the at least one first via hole extending through the insulating layer to a respective underlying conductive structure,
wherein forming the conductive layer comprises depositing the conductive layer to cover the insulating layer and filling at least one of the at least a first via hole.

Regarding claim 6: Lee teaches about known and common concepts (see fig. 20B-22B) for providing a metal layer (320) for subtractive patterning (see fig. 22B) in a pre-formed via hole (310) ) wherein a mandrel line of the first set of mandrel lines extends across the at least a first via hole.

6.	Claims 9-11 are rejected under 35 U.S.C. 103 as being obvious over Dai et al (WO 2016/022518 A1) in view of Wells et al. (US Patent 7,611980) and Devilliers et al (US 2017/301552 A1) and further in view of Brown et al. (US PGPUB 2017/0062324 A1)

Regarding claim 9: Brown teaches [0019] wherein the conductive layer include a layer of ruthenium (Ru), aluminum (Al), tungsten (W), iridium (Ir), copper (Cu), cobalt (Co), titanium (Ti), gold (Au), silver (Ag), nickel (Ni), or two or more layers of any of the aforementioned metals,



Regarding claim 10: Brown teaches in [0019] about other conductive material wherein the conductive layer is a Ru-layer.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 11: Brown teaches [0014] wherein the conductive layer is CVD, atomic layer deposition (ALD), PVD (Physical Vapor Deposition), or electroplated.


7.	Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Dai et al (WO 2016/022518 A1) in view of Wells et al. (US Patent 7,611980) and Devilliers et al (US 2017/301552 A1) and further in view of devilliers et al. (US PGPUB 2017/0148637 A1)

Regarding claim 13:deVilliers teaches in Fig. 16 further comprising forming a further insulating layer covering the insulating layer and embedding the set of conductive lines.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the step as claimed to cover structures of Dai and fill spaces between sidewall spacers (deVilliers, [0045])

Allowable Subject Matter
8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is” wherein an upper surface of the deposited conductive layer presents a varying topography in a first region above the at least a first via hole, wherein forming the first set of mandrel lines comprises aligning the first set of mandrel lines using the varying topography in the first region such that the mandrel line of the first set of mandrel lines runs above the first region”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897